office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 chkim presp-138859-11 uilc date december to philip j whitworth technical advisor group large business and international from john p moriarty chief branch income_tax accounting subject multiple deliverable contracts this responds to request for assistance asking whether a taxpayer that previously elected to defer advance_payments under revproc_2004_34 2004_1_cb_991 is required to obtain consent under sec_446 of the internal_revenue_code if the taxpayer adopts asu or asu and wants to use this new financial statement method in determining the extent to which advance_payments are included in gross_income under revproc_2004_34 and if so whether consent for this change in method_of_accounting is obtained by following the automatic consent procedures of revproc_2011_14 2011_4_irb_330 date for the reasons described below we conclude that the taxpayer must obtain consent under sec_446 and obtains consent by following the automatic consent procedures of revproc_2011_14 please call charles kim pincite-5020 if you have any questions facts the taxpayer provides goods services and other applicable items under an agreement known as a multiple deliverable contract mdc which requires the taxpayer to provide bundled products and services to customers the goods and services are provided at different points in time and over different time periods the taxpayer receives advance_payments for these goods and services for financial statement purposes the taxpayer presently properly defers the advance_payments until the mdc is fully complete ie until all goods and services provided for federal_income_tax purposes the taxpayer presently properly defers income under revproc_2004_34 presp-138859-11 fasb issued new standards accounting standards update asu and asu effective for fiscal years beginning on or after date for income_recognition from mdcs previously if a separate deliverable was not subject_to valuation under vendor specific objective evidence vsoe or third party evidence tpe income from delivered and undelivered elements was combined into one unit of accounting_income attributable to that unit was deferred and recognized as the undelivered elements were delivered although the actual deferral_period varied depending on the products making up the mdc for financial purposes income could be deferred until all items were delivered under a given mdc asu provides guidance on how to separate arrangements with multiple deliverables into individual units of accounting as well as the amount allocable to each unit of accounting asu removed the requirement for objective and reliable evidence of the value of the underlying items of an arrangement ie vsoe and tpe absent such evidence taxpayers may use other methods to estimate income for each unit of accounting when delivered to the customer asu applies to mdcs that include products with embedded software and non-embedded software that is more than incidental to a product sold in the same arrangement asu clarifies how revenue should be allocated and measured for these items for its fiscal_year beginning date the taxpayer adopts asu and asu for financial statement purposes the taxpayer wants to use this new financial statement method in determining the extent to which advance_payments are included in gross_income under revproc_2004_34 all items of income which are deferred under the taxpayer’s present method_of_accounting under revproc_2004_34 will continue to be deferred pursuant to that procedure under the taxpayer’s proposed method law and analysi sec_1 change in financial reporting you ask whether a taxpayer that previously elected to defer advance_payments under revproc_2004_34 is required to obtain consent under sec_446 if the taxpayer adopts asu or asu and wants to use this new financial statement method in determining the extent to which advance_payments are included in gross_income under revproc_2004_34 sec_446 generally requires that a taxpayer who changes the method_of_accounting on the basis of which it regularly keeps its books must before computing taxable_income under the new method secure the consent of the commissioner sec_1_446-1 of the income_tax regulations similarly provides that a taxpayer that changes its book method_of_accounting must secure the presp-138859-11 commissioner's consent before applying its new book method_of_accounting for tax purposes specifically the regulation states that except as otherwise provided in chapter of the code and the regulations thereunder a taxpayer who changes the method_of_accounting employed in keeping his books shall before computing his income upon such new method for purposes of taxation secure the consent of the commissioner consent must be secured whether or not such method is proper or permitted under the internal_revenue_code or the regulations thereunder sec_1_446-1 in short a taxpayer must secure the commissioner's consent before applying its new book method_of_accounting for tax purposes section dollar_figure of the appendix of revproc_2011_14 clarifies that a taxpayer that previously elected to defer advance_payments under revproc_2004_34 is required to obtain consent under sec_446 if the taxpayer subsequently changes its book method for the deferred advance_payments and wants to use its new book method in determining the extent to which advance_payments are included in gross_income under revproc_2004_34 accordingly a taxpayer that previously elected to defer advance_payments under revproc_2004_34 is required to obtain consent under sec_446 if the taxpayer adopts asu or asu and wants to use this new financial statement method in determining the extent to which advance_payments are included in gross_income under revproc_2004_34 applicability of revproc_2011_14 in the instant situation the taxpayer obtains consent to use its new book method in determining the extent to which advance_payments are included in gross_income under revproc_2004_34 by following the automatic consent procedures of revproc_2011_14 unless otherwise prohibited from doing so by for example the scope limitations of section dollar_figure of revproc_2011_14
